DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The use of the term “optionally” in claim 1 renders the scope of the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2007/0257227 in view of Letts 5,891,563 and GB2105256. As to claims 1 and 14, Yamada discloses a roof assembly in Fig. 1. In the roofing portion of this figure, the board directly under the foam insulation panel 2 is affixed to a roof decking, i.e. the decking being the boards below the foam insulation panel. The board under the roofing foam layer in Fig. 1 at some point was affixed to the roof deck. The examiner takes official notice of the fact that it is well- known in the building art to mechanically affix one construction board to another, for example in residential homes, roof sheathing is typically nailed to roof rafters. Therefore, it would have been obvious to one of ordinary skill in the art to mechanically affix the roofing board that is located directly under the foam insulation in Fig. 2 of Yamada to the decking boards or roof rafters onto which it lays. Regarding step II, Yamada also discloses a composite insulation board that includes a vacuum-insulated capsule 27, a foam body 28 that encases said capsule, and a facer 12a, said foam body having first and second opposed planar surfaces; see [0133], [0134], and Figs. 18 and 19. Yamada also discloses in one embodiment placing a layer of pressure-sensitive adhesive on vacuum insulation so as to enable a worker to easily put the insulation on a desired part such as a wall; see [0033] and [0157]. However, Yamada does not disclose facers on both surfaces of the foam. Letts discloses a foam insulation laminate having facer layers on both surfaces in order to reduce moisture absorption and air permeability; see the Abstract and Fig. 1. It would have been obvious to one of ordinary skill in the art to provide facers layers on the surfaces of the foam insulation of Yamada in view of Letts in order to prevent moisture absorption and air permeability. As to the use of an adhesive layer with a removably attached release liner, GB2105256 discloses foam insulation with a layer of pressure sensitive adhesive 6 and a removable release liner 7 that is to be applied to a roof deck after removal of the release liner; see the Abstract, Fig. 1 and lines 109-116. It would have been obvious to one of ordinary skill in the art to apply a pressure sensitive adhesive layer with release liner to the foam laminate of the combined prior art product of Yamada and Letts in view of GB2105256 as a means of attaching the foam laminate to a roof structure, and then remove the release liner and mate the composite foam insulation to the construction board on the roof deck in Yamada. Regarding step “v’, Yamada discloses installing a roofing material 4, over the foam insulation; see Fig. 1 and [0087]. The examiner takes official notice of the fact that roofing assemblies normally include a membrane system, such as shingles and tar paper, as outer layers. Therefore, it would have been obvious to one of ordinary skill in the art to install a membrane system over the foam layer 2 in Yamada’s embodiment shown in Fig. 1. Concerning claim 14, GB2105256 discloses placing the foam insulation material in pieces that abut one another; see lines 109-116. It would have been obvious to one of ordinary skill in the art to lay foam insulation pieces of the combined prior art product of Yamada and Letts in abutting relationship as taught by GB2105256 in order to prevent thermal leakage. 
As to claim 2, as noted above with regards to claims 1 and 14, GB2105256 discloses the claimed features at lines 109-116.
As to claim 3, Yamada discloses a cover layer 4 on top of his foam insulation layer in Fig. 1.
As to claim 4, UV-cured adhesives are a well-known type of adhesive. It would have been obvious to one of ordinary skill in the art to use any well-known type of adhesive, such as a UV-curable adhesive, as the pressure sensitive adhesive in Yamada’s product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 5, as noted above with regards to claims 1 and 14, Letts and GB2105256 disclose the claimed features.
As to claim 6, Yamada discloses this feature in [0145].
As to claim 7, Yamada discloses this feature in [0022].
As to claim 9, Yamada discloses this feature throughout his disclosure; see for example Fig. 10 and [0022].
As to claim 10, Yamada discloses encapsulating the vacuum panels in foam [0022] for protection reasons. It would have been obvious to one of ordinary skill in the art to only partially cover the vacuum panels with foam in Yamada in order to save on materials if a less secure insulation product could be tolerated.
As to claims 12 and 13, it would have been obvious to one of ordinary skill in the art to apply an additional layer of foam/facers insulation over the foam insulation in the combined prior art of Yamada, Letts and GB2105256 to increase insulation values since a duplication of parts is within the level of ordinary skill in the art. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Letts and GB2105256 as applied to claims 1-7, 9, 10 and 12-14 above, in view of applicant’s acknowledged state of the art (AK). As noted above, Yamada in view of Letts and GB2105256 discloses the invention substantially as claimed. However, Yamada does not disclose the step of mixing two streams of materials to form the insulating foam or the step of evacuating air from a chamber to form the vacuum capsules. AK discloses the claimed steps were known in the art at the time of the invention; see [0018], [0014] and [0015]. Therefore, it would have been obvious to one of ordinary skill in the art to use these well-known steps in the process of insulating a roof as taught in Yamada, Letts and GB2105256 since the steps were well-known in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783